         Case 2:18-cv-00772-RDP Document 94 Filed 08/02/19 Page 1 of 5                               FILED
                                                                                            2019 Aug-02 AM 11:41
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION
__________________________________________
                                                   )
STATE OF ALABAMA and                               )
MORRIS J. BROOKS, JR., Representative for          )
Alabama’s 5th Congressional District,              )
                                                   )
        Plaintiffs,                                )
                                                   )
v.                                                 )  Case No. 2:18-cv-00772-RDP
                                                   )
UNITED STATES DEPARTMENT OF                        )
COMMERCE; WILBUR L. ROSS,                          )
in his official capacity as Secretary of Commerce; )
BUREAU OF THE CENSUS; and                          )
STEVEN DILLINGHAM, in his official capacity )
as Director of the U.S. Census Bureau,             )
                                                   )
        Defendants,                                )
                                                   )
and                                                )
                                                   )
DIANA MARTINEZ; RAISA SEQUEIRA;                    )
SAULO CORONA; IRVING MEDINA;                       )
JOEY CARDENAS; FLORINDA P. CHAVEZ;                 )
and CHICANOS POR LA CAUSA;                         )
                                                   )
COUNTY OF SANTA CLARA, CALIFORNIA; )
KING COUNTY, WASHINGTON; and                       )
CITY OF SAN JOSE, CALIFORNIA,                      )
                                                   )
        Intervenor-Defendants.                     )
__________________________________________)

           UNOPPOSED MOTION TO CONTINUE STATUS CONFERENCE

       Defendants United States Department of Commerce, Wilbur L. Ross, Bureau of the

Census, and Steven Dillingham (“Defendants”), through their undersigned counsel, hereby move

to continue the status conference currently set for Friday, August 23, 2019, to Friday, September

6, 2019. The motion is unopposed. In support thereof, Defendants state as follows:
             Case 2:18-cv-00772-RDP Document 94 Filed 08/02/19 Page 2 of 5



        1.       On July 23, 2019, this Court entered an order setting a status conference for Friday,

August 23, 2019, at 10:30 a.m. The Court also ordered the parties to submit a status report stating

their respective positions regarding how this case should proceed by August 19, 2019. See Order,

ECF No. 93.

        2.       Undersigned counsel for Defendants will be unable to appear at the status

conference due to pre-existing vacation plans. Undersigned counsel will be on vacation from

August 17 through August 27, 2019.

        3.       Accordingly, Defendants request that this Court re-schedule the August 23 status

conference for Friday, September 6, 2019. If the Court is unable to accommodate that date,

Defendants alternatively request that the status conference be continued to Wednesday,

September 4, Thursday, September 5, or Friday, August 30.

        4.       Before filing this motion, undersigned counsel for Defendants conferred with

counsel for Plaintiff State of Alabama, as well as counsel for the intervenor-defendants. None of

the other parties to this litigation oppose the rescheduling of the status conference. Moreover, all

of the parties to this litigation are available for a status conference on September 6, or on the

alternate proposed dates of September 4, September 5, or August 30.1

        5.       Granting the motion will not prejudice any parties or affect any other deadlines in

this case.

        Accordingly, Defendants request that the August 23 status conference be continued to

September 6. To the extent the Court grants the motion, Defendants also request that a




1
  Counsel for the State of Alabama conferred with Plaintiff Brooks. Plaintiff Brooks is available
to attend a status conference scheduled for September 6, or the alternate proposed dates of
September 4, September 5, or August 30. He anticipates being unavailable, however, after
September 6.
         Case 2:18-cv-00772-RDP Document 94 Filed 08/02/19 Page 3 of 5



corresponding adjustment be made to the deadline to submit a status report.2 A proposed order is

attached hereto.

Dated: August 2, 2019                        Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             JOHN R. GRIFFITHS
                                             Director, Federal Programs Branch

                                             CARLOTTA P. WELLS
                                             Assistant Branch Director

                                             /s/ Brad P. Rosenberg
                                             BRAD P. ROSENBERG (DC Bar #467513)
                                             Assistant Branch Director
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Washington, DC 20005
                                             Tel.: (202) 514-3374
                                             Fax: (202) 616-8460
                                             Email: brad.rosenberg@usdoj.gov

                                             Counsel for Defendants




2
  Because undersigned counsel will not be returning to the office until Wednesday, August 28,
Defendants request that, if the Court reschedules the status conference for Friday, September 6,
the status report be due on Tuesday, September 3.
         Case 2:18-cv-00772-RDP Document 94 Filed 08/02/19 Page 4 of 5



                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to the

following:

For Plaintiff State of Alabama:

       Edmund G. LaCour              elacour@ago.state.al.us
       Steven Troy Marshall          smarshall@ago.state.al.us
       James W. Davis                jimdavis@ago.state.al.us
       Winfield J. Sinclair          wsinclair@ago.state.al.us
       Brad A. Chynoweth             bchynoweth@ago.state.al.us

For Intervenor-Defendants:

       Denise Marie Hulett           dhulett@maldef.org
       James U. Blacksher            jblacksher@ns.sympatico.ca
       Andrea E. Senteno             asenteno@maldef.org
       W. Edward Still               Still@votelaw.com
       Ming Ming Yang                mmyang@debevoise.com
       Robin Thurston                rthurston@democracyforward.org
       Anil A. Mujumdar              anil@zarzaur.com
       Jyotin Hamid                  jhamid@debevoise.com
       Lauren M. Dolecki             lmdolecki@debevoise.com
       Ryan M. Kusmin                rmkusmin@debevoise.com
       Robert D. Segall              segall@copelandfranco.com
       Danielle Luce Goldstein       danielle.goldstein@cco.sccgov.org
       Jonathan Weisglass            jonathan@weissglass.com
       Marcelo Quinones              marcelo.quinones@cco.sccgov.org
       Dorian Lawrence Spence        dspence@lawyerscommittee.org
       Ezra Rosenberg                erosenberg@lawyerscommittee.org
       Julia A. Gomez                jgomez@maldef.org
       Thomas A. Saenz               tsaenz@maldef.org

       I also hereby certify that I have caused to be mailed by First Class Mail the document to

the following non-CM/ECF participant:

       Morris J. Brooks, Jr.
       2101 W. Clinton Ave.
       Suite 302
       Huntsville, AL 35805
Case 2:18-cv-00772-RDP Document 94 Filed 08/02/19 Page 5 of 5



                           /s/ Brad P. Rosenberg
                           BRAD P. ROSENBERG (DC Bar #467513)
                           Assistant Branch Director
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, N.W.
                           Washington, DC 20005
                           Tel.: (202) 514-3374
                           Fax: (202) 616-8460
                           Email: brad.rosenberg@usdoj.gov

                           Counsel for Defendants
